Citation Nr: 0306475	
Decision Date: 04/03/03    Archive Date: 04/10/03

DOCKET NO.  00-06 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant has forfeited her rights to VA benefits 
under 38 U.S.C.A. § 6103(a) (2002).  

ATTORNEY FOR THE BOARD

T. Hal Smith


INTRODUCTION

The veteran had recognized service from December 1941 to May 
1942, including a period of internment as a prisoner of war 
(POW) of the Japanese government from April to May 1942.  He 
died during his confinement at O'Donnell Concentration Camp, 
Capas, Tarlac.  The appellant is his widow.  

In March 2001, the Board of Veteran's Appeals (Board) denied 
the appellant's claim.  It was determined that the appellant 
had forfeited her right to VA benefits pursuant to 
38 U.S.C.A. § 6103 (2002).  

On November 1, 2002, the United States Court of Appeals for 
Veterans Claims (CAVC) vacated the Board's March 2001 
decision and remanded the matter.  

The CAVC's Order notes a procedural deficiency with respect 
to the Board's adjudication of the appellant's claim in that 
she requested, through a representative, a pre-forfeiture 
hearing in November 1989 which was never accomplished.  
Additionally, the Board notes that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 was enacted, which, 
among other things, heightened VA's duty to assist the a 
veteran/claimant.  Veterans Claims Assistance Act (VCAA) of 
2000, Publ. L. No. 106-475, 114 Stat. 2096 (2000); see also 
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the CAVC for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the CAVC.  See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

As noted above, in a November 1989 statement received by a 
private attorney acting as counsel, the appellant requested a 
pre-forfeiture hearing.  An attempt to schedule this hearing 
is not of record.  She must therefore be scheduled for a 
hearing and notified of the date, time, and location.  

It is a basic principle of veteran's law that the Board shall 
decide an appeal only after affording the appellant an 
opportunity for a hearing.  38 U.S.C.A. §§ 7105, 7107 (2002).  

Additionally, as noted above, regulations have recently been 
promulgated that give the Board the discretion to perform 
internal development in lieu of remanding the case to the 
agency of original jurisdiction.  See 38 C.F.R. § 19.9 
(2002).  

There are still actions, however, that must be accomplished 
at the RO level because the required action takes place there 
or because current law requires it.  The CAVC has held that 
section 5103(a), as amended by the VCAA 2000 § 3.159(b), as 
recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  

In this case, the RO's failure to issue a development letter 
consistent with the notice requirements of the VCAA amounts 
to a substantial oversight indicative of minimal RO 
development and accordingly compels remand.  Likewise, the 
failure to afford the appellant the opportunity for a 
personal hearing when she requested one in November 1989 is a 
procedural defect which requires a remand.  The recently 
published regulations were not intended to preclude a remand 
in these circumstances.  38 C.F.R. §§ 19.9, 19.32, 20.903, 
and 20.1304 (2002).  

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).  

Accordingly, this case is remanded for the following:  

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters that the Board has 
remanded to the RO.  Kutscherousky v. 
West, 12 Vet.  App. 369 (1999).  

2.  The RO should furnish the appellant a 
development letter consistent with the 
notice of requirements of the VCAA, as 
clarified by Quartuccio, supra.  

3.  The RO should then conduct any 
necessary development brought about by 
the appellant's response and issue a 
supplemental statement of the case, if 
necessary.  

4.  Additionally, the appellant should be 
afforded the opportunity for a personal 
hearing at the RO regarding her claim.  
If she so desires a hearing, it should be 
conducted as soon as feasible, and a copy 
of the transcript should be made a part 
of the claims file.  Notice should be 
sent to the appellant and her 
representative, a copy of which should be 
associated with the claims file.

Thereafter, the case should be returned to the Board for 
appellate review, if otherwise in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the appellant until she is notified 
by the RO.  



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


